In an action to recover the amounts of assessments levied for the maintenance of certain facilities, defendant appeals from an order of the Supreme Court, Rockland County, dated June 17, 1975, which (1) granted plaintiffs’ motion for summary judgment and (2) denied her cross motion for summary judgment. Order affirmed, with $50 costs and disbursements. Special Term properly found that the defendant was liable to the plaintiffs for the assessments levied against her (see Sea Gate Assn, v Fleischer, 211 NYS2d 767). Cohalan, Acting P. J., Margett, Damiani, Rabin and Titone, JJ., concur.